DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed March 19, 2021, wherein claims 1, 2, 5, 12, 19, and 21 were amended.  The rejections under 35 USC 112(b) made in the previous Office action have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krech (US 5,674,122, “Krech”).  

Regarding claim 1, Krech discloses an abrasive belt (Figs 3-5, below) comprising: 
a textile fabric 26 being formed of interconnected fabric yarns (4:32-60), and 

the coherent abrasive area is formed on one side of the textile fabric (formed on the upper side in Fig 5), wherein the coherent abrasive area comprises a plurality of regularly distributed openings in the form of through holes (holes 30 regularly distributed across abrasive area, Figs 3-5, 4:5-25), but Krech does not explicitly disclose that the coherent abrasive area defines a uniform thickness (understanding Application’s uniform thickness comprises some height variations [0057]).  
Krech discloses that the abrasive particles 38 are applied in the make coat 36, which has been applied in liquid or flowable form over the fabric backing 26 (6:46-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the liquid or flowable make layer would evenly flow across the fabric backing 26 before being drop or electrostatically coated with the abrasive particles.  A skilled artisan would have further understood that the electrostatically sprayed particles over the flowed, even make surface, would define an abrasive area of uniform thickness, such as shown in Figure 5, below.     

    PNG
    media_image1.png
    338
    314
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    458
    518
    media_image2.png
    Greyscale

                                 
    PNG
    media_image3.png
    401
    511
    media_image3.png
    Greyscale
  

Regarding claims 2-3, Krech discloses the limitations of claim 1, as described above, and further discloses: 
wherein the openings are arranged in lines  (openings are arranged in vertical lines, Figs 3-5, above),
each respective one of the lines has multiple ones of the openings 30 disposed along the respective one of the [vertical] lines (Figs 3-5), wherein the multiple ones of the openings are regularly spaced apart from each other along the respective one of the lines (Figs 3-5), 
each of the multiple ones of the openings are offset from each one of the openings in another one of the lines when viewed along a machine direction of the abrasive belt (Figs 3-5), and 
wherein the other one of the lines is adjacent to the respective one of the lines (Fig 3),
but does not explicitly disclose:
that the lines are perpendicular to a machine direction of the abrasive belt, the machine direction being defined by a direction in which the abrasive belt is driven to circulate.  However, Krech does disclose that the abrasive article can be formed into sheets, discs (e.g.,as shown in FIG. 3), rolls and the like” (8:27-32).  As taught by Krech, it would have been obvious to one of 

Regarding claim 4, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein a ratio of the volume of the fabric yarns to a volume of the abrasive belt, not including the openings, is 0.1:1 to 0.9:1.  Applicant has not assigned any criticality to the claimed ratio, only that it is “preferably” in the claimed range [0039], see MPEP 2144.05 II B)  A skilled artisan would  have found it obvious to configure the volumes of the fabric yarns and the abrasive belt according to application and basic engineering principles, including volumes that were within the claimed ratio. 

Regarding claims 5-10, Krech discloses the limitations of claim 1, as described above, and further discloses 
wherein the coherent abrasive area on one side of the textile fabric comprises a coating applied to the one side of the textile fabric (comprising a make coat 36 and a size coat 40 (6:46-65),	
wherein the thickness of each of the fabric yarns is between 5 to 4000 dtex (4:50-65, 150 denier = 167 dtex), 
wherein the fabric yarns are knitted, stitched or woven (4:32-50), 
wherein the openings have the form of an equilateral quadrilateral or are of hexagonal shape (fig 5, openings 30 define a generally rectangular shape), 

wherein a largest diameter of the openings is 0.3mm to 20mm (3mm, 5:30-35).

Regarding claim 11, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the interconnected fabric yarns are arranged in the form of beams of a plurality of interconnected fabric yarns (Figs 4-5, beams 27 running generally vertically comprising interconnected fibers), the beams separating neighboring openings and being arranged such that they extend in a direction intersecting a machine direction of the abrasive belt (Figs 4-5).

Regarding claim 12, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a number of fabric yarns crossing at interconnection points of the interconnected fabric yarns is constant throughout the abrasive belt (number of fabric yarns crossing in 27 is constant, Fig 4-5).

Regarding claim 13, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric has an atlas or cord structure (cord structure of 27, see Figs 4-5).  

Regarding claims 14-17, Krech discloses the limitations of claim 1, as described above, and further comprising reinforcing yarns worked into the textile fabric (yarns of 27 defining reinforcing yarns), 
wherein each of the reinforcing yarns have a thickness of 1 to 1/20 times the thickness of each of the fabric yarns (1 time the thickness of the fabric yarns, 4:50-65), and 
wherein the reinforcing yarns are worked into beams 27 (as described), but Krech does not explicitly disclose that the reinforcing yarns are worked into the textile fabric in the form of a 

Regarding claim 18, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric is impregnated with an impregnation and the textile fabric is tensed when applying and/or curing the impregnation (6:33-45, impregnated fabric is stressed and allowed to cure).  

Regarding claim 19, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a total area of the openings is 0.1 to 10 times a total surface area of the total coherent abrasive area (2:48-55; 5:7-20, Examiner noting Applicant has not assigned any criticality to the claimed area relationship, only that it is “preferably” in the claimed range [0071], see MPEP 2144.05 II B).

Regarding claim 20, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose the claimed elongation in response to the recited force application.  Krech discloses structure consistent with the limitations of claim 1, as described above, and, as such, one of ordinary skill would understand the device of Krech to behave in a similar manners to the claimed invention, including an elongation response to the application of the recited force.  Also, Applicant has not assigned any criticality to the claimed elongation, only that it is “preferably” in the claimed range [0073], see MPEP 2144.05 II B.   The exact percent elongation of a sample length of 200mm of the abrasive belt would have been an obvious matter of choice 

Regarding claims 21-24, Krech discloses an abrasive belt consistent with the required limitations, as described above in the rejections of claims 1-20, including that the backside is flattened (flat), but does not explicitly disclose that the abrasive belt has a uniform thickness, including throughout the abrasive area (claim 1 requires a uniform thickness of the coherent abrasive area, not of the abrasive belt).   As best understood by Examiner, the claimed uniform thickness of Applicant’s abrasive belt is not exactly uniform across the entire belt.  Instead, the uniformity appears to be a general overall uniform thickness, measured at the thicker points, for example, see Applicant’s Figure 2.  Krech also teaches a device comprising a fabric that, when coated, would define similar high and low points on a lower surface thereof, and would accordingly also define a generally uniform thickness (as used by Applicant), as would be understood by a skilled artisan.   Applicant’s generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech would be capable of providing.  Additionally, the abrasive article of Krech would have been obvious to a skilled artisan to be realized as an abrasive roll having a machine direction that was perpendicular to the lines, as described above.  
Assuming arguendo that the limitation of “the backside is flattened” of claim 24 is intended to describe a process step, Examiner indicates that per MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation would not be given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 

Response to Arguments
Applicant’s arguments with respect to the claims filed March 19, 2021 have been considered but are not persuasive.  Specifically, Applicant alleges that Krech does not teach an abrasive article of uniform thickness.  Examiner respectfully disagrees.  As described above, Applicant has described that a generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech would be capable of providing.  Applicant’s abrasive belt defines height variations (which are to be kept to a minimum) to provide a highly uniform thickness [0057].  That is, a certain degree of height variations could be present and still define a uniform thickness.  Examiner finds the article of Krech defines a uniform thickness as described above and shown in Figure 5.  
With regard to the relationship between the arrangement of lines and the machine direction of the article, Examiner finds the device of Krech meets the limitations, as described above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723